Citation Nr: 1621395	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO. 09-43 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an effective date earlier than April 1, 2007, for the award of additional allowance for a dependent spouse and stepchildren.

2. Entitlement to an increased rating, greater than 30 percent, for post-operative left inguinal hernia. 

3. Entitlement to an initial (compensable) rating, for residual left inguinal hernia repair scar.

4. Entitlement to an increased rating, greater than 30 percent, for post-operative bilateral detached retinas.

5. Entitlement to increased ratings for right shoulder separation, greater than 10 percent prior to March 5, 2014, and greater than 20 percent thereafter.

6. Entitlement to an increased rating, greater than 10 percent, for head injury with headaches. 

7. Whether new and material evidence has been received to reopen a claim of service connection for sarcoidosis.

8. Entitlement to service connection for diabetes mellitus, to include as secondary to sarcoidosis.

9. Entitlement to service connection for a muscle and joint disorder, to include as secondary to sarcoidosis.

10. Entitlement to service connection for erectile dysfunction, to include as secondary to sarcoidosis.

11. Entitlement to service connection for gastroesophageal reflux disease (GERD), also claimed as stomach and vocal cord disorders, to include as secondary to sarcoidosis.

12. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Counsel


INTRODUCTION

The Veteran had active service with the United States Air Force from November 1987 to March 1990. 
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2008, April 2008 and March 2009 decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Louis, Missouri and Cleveland, Ohio. Since that time, original jurisdiction over all appeals has been transferred to the RO in Cleveland.

The Veteran testified before the undersigned Veterans Law Judge in February 2016. A transcript of the hearing has been associated with the claims file.

The issues of increased ratings for bilateral detached retinas and separation of the right shoulder, as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. VA first received the Veteran's declaration of spouse Y, and children N and K, as dependents in March 2007.

2. Throughout the entire rating period, post-operative left inguinal hernia has been small, mild, painful, remediable or operable, and reducible.

3. Throughout the initial rating period, residual left inguinal hernia repair scar has been productive of pain, but no functional limitations.

4. Throughout the entire rating period, a head injury with headaches has been productive of purely subjective complaints of headaches, without prostrating headaches, and has not resulted in a neurological disability.

5. A December 2001 decision denied service connection for sarcoidosis. The Veteran did not appeal, and that decision became final.

6. The evidence associated with the claims file subsequent to the December 2001 decision does not relate to unestablished facts that are necessary to substantiate the claim of service connection for sarcoidosis and is either cumulative or redundant of evidence previously considered.

7. Diabetes mellitus is not etiologically related to service, or a service-connected disability.

8. A muscle and joint disorder is not etiologically related to service, or a service-connected disability.

9. Erectile dysfunction is not etiologically related to service, or a service-connected disability.

10. GERD is not etiologically related to service, or a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for entitlement to an effective date prior to April 1, 2007, for the award of additional compensation for dependent spouse Y and two dependent children N and K have not been met. 38 U.S.C.A. §§ 1115, 5101, 5110 (West 2014); 38 C.F.R. §§ 3.4, 3.31, 3.400, 3.401 (2015).

2. The criteria for a rating in excess of 30 percent for post-operative left inguinal hernia have not been met or more nearly approximated at any time during the rating period on appeal. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, Diagnostic Code 7338 (2015).

3. The criteria for a 10 percent rating, but no higher, for residual left inguinal hernia repair scar have been more nearly approximated throughout the rating period on appeal. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, Diagnostic Codes 7802, 7804 (2015).

4. The criteria for a rating in excess of 10 percent for head injury with headaches have not been met or more nearly approximated at any time during the rating period on appeal. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8100 (2015), 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

5. The December 2001 decision denying service connection for sarcoidosis is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).
      
6. Evidence received since the December 2001 decision is not new and material to reopen a claim of service connection for sarcoidosis. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

7. The criteria for service connection for diabetes mellitus, to include as secondary to a service-connected disability, have not been met. 38 U.S.C.A. §§ 1101, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).

8. The criteria for service connection for a muscle and joint disorder, to include as secondary to a service-connected disability, have not been met. 38 U.S.C.A. §§ 1101, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).

9. The criteria for service connection for erectile dysfunction, to include as secondary to a service-connected disability, have not been met. 38 U.S.C.A. §§ 1101, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).

10. The criteria for service connection for GERD, to include as secondary to a service-connected disability, have not been met. 38 U.S.C.A. §§ 1101, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). Notice letters were sent to the Veteran in August 2007, April 2008, and December 2008, prior to the initial adjudication of respective claims on appeal. In a February 2016 hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claims. These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103. See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

To the extent that the Veteran is seeking to reopen a previously denied claim of service connection for sarcoidosis, VA is not required to provide specific notice of the information and evidence necessary to substantiate the element or elements that were found insufficient, but is required "to explain what 'new and material evidence' means." Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012). The notice included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA. The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO. For increased-compensation claims, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009), see also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010). The Veteran has been provided with notice compliant with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist an appellant in the development of the claim. VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

VA has satisfied its duty to assist by acquiring service records as well as records of post-service treatment to the extent that such records have been identified by the Veteran - in addition to records from the Social Security Administration (SSA). These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board. The duty to assist was further satisfied by VA examinations in August 2007, August 2008 and December 2011 when examiners conducted physical examinations, were provided the claims file for review, recorded his history, considered private medical evidence, and provided factually supported and explained opinions. VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. 
§ 3.159(c)(4) (2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion). 

A VA examination was not provided in relation to the Veteran's application to reopen his claim of service connection for sarcoidosis. On application to reopen, a VA medical examination or medical opinion is not authorized unless new and material evidence is presented. 38 C.F.R. §3.159(c)(4)(iii). Because new and material evidence has not been presented to reopen the claim of service connection for sarcoidosis, as described in greater detail below, a VA examination or medical opinion is not required under the duty to assist. 

VA examinations were also not provided for the Veteran's claims of service connection for diabetes mellitus, erectile dysfunction, a painful joint and muscle disorder, or GERD. In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With respect to the factor of relationship of current disability to service (or, by analogy, to a service-connected disability), the United States Court of Appeals for Veterans Claims (Court) has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service. The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service). See also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence establishes no in-service injury, disease, or event, VA is not obligated to provide a medical examination).

A conclusory generalized statement regarding the nexus between a disability and service is not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B). Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010). (observing that "[s]ince all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case." Id. As discussed below, service treatment records are silent as to any complaints or treatment referable to the claimed disorders. Moreover, the only evidence of a connection between service or a service-connected disability and any of the claimed disorders, are the Veteran's own bare assertions. Consequently, VA examinations as to the etiology of the claimed disorders are not warranted, even under the low threshold of McLendon. 

Effective Date Prior to April 1, 2007 for Additional Allowance for Dependents 

The Veteran is seeking an earlier effective date for the award of additional compensation for his dependent spouse and stepchildren; currently effective April 1, 2007. Veterans with a service-connected disability evaluated at a disability rating of 30 percent or more may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18, or under 23 if attending an approved school, or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect. 38 U.S.C.A. § 1115 (West 2014); 38 C.F.R. § 3.4(b)(2) (2015). VA received the Veteran's completed, signed Declaration of Status of Dependents, notifying VA of the Veteran's spouse Y, and stepchildren, N and K, in March 2007. In his July 2008 notice of disagreement, the Veteran asserted that "the fact is as of Sept[ember] 2004 [his] dependents changed and [he] did notify [VA]." 

The effective date for the award of additional compensation for dependents will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the Veteran's award. 38 C.F.R. § 3.401(b) (2015). The "date of claim" for additional compensation for dependents is either (1) the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; or (2) the date notice is received of the dependent's existence, if evidence is received within a year of notification of VA's request. 38 C.F.R. § 3.401(b)(1). The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date. 38 C.F.R. § 3.31.

The Veteran first notified VA of his son, M, in an August 1992 Declaration of Status of Dependents. In June 2001 he informed VA of his marriage to C, and of her daughter MW. In January 2005, VA received a Declaration of Status of Dependents identifying his child D, and with it a notice that M was enrolled as a full-time high school student. Again, it was not until March 2007 that VA was notified of the Veteran's divorce from C, marriage to Y, and his new stepchildren N and K.

On his March 2007 Declaration of Status of Dependents, the Veteran wrote that "[t]his a form [he] sent to the VA regional 2 years ago, at the time [his] oldest son [M] turned legal age," and went on to identify his new spouse and her children, N and K. To the extent that the Veteran may be suggesting that he had identified Y, N, and K in his January 2005 submission, the Board finds this inconsistent with the evidence of record. Specifically, the record clearly contains a completed Declaration of Status of Dependents received by VA in January 2005 which includes a minor child, D, but makes no reference to Y, N, or K. The Board finds the absence of their names to be especially probative in light of the presence of D's name. Though the Veteran recalls having identified Y, N, and K on January 2005, the objective evidence clearly shows that he did not. 

Of record is an undated, unsigned Declaration of Status of Dependents, which is also without any official VA "date stamp" indicating when it was received by VA. This undated document does identify Y, N, and K, however without any evidence regarding when it was either sent by the Veteran, or received by VA, the Board is left unable to consider it as having been received prior to March 2007. Even to the extent that it may have been, without a signature from the Veteran, the form is considered nonetheless incomplete.

Because VA was not properly notified of the Veteran's new spouse Y or his new stepchildren N and K prior to March 2007, an effective date prior to April 1, 2007 for the award of additional compensation based on their status as dependents cannot be granted as a matter of law. 38 U.S.C.A §§ 1115, 5110.

Increased Ratings, Generally

The Veteran was previously awarded service connection and assigned initial disability ratings for a post-operative left inguinal hernia, and headaches associated with a head injury. Appeals of the initial ratings are not before the Board; rather the Veteran seeks increased ratings. In claims for increased ratings, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings. In Hart v. Mansfield, the Court of Appeals for Veterans Claims (Court) held that staged ratings could be assigned in claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings." Hart v. Mansfield, 21 Vet. App. 505, 511 (2007). 

The Veteran's appeal for a higher initial rating for his left inguinal scar is an appeal from the initial assignment of a disability rating following the establishment of service connection. As with claims for an increased rating, when a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may also be assigned for separate periods where appropriate. See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned). 

Disability evaluations are determined by evaluating the extent that a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015). 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015). If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). Further, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007). 

Increased Rating for Post-Operative Left Inguinal Hernia

In a decision on appeal, the Veteran was awarded a 30 percent evaluation effective April 4, 2007 for his post-operative left inguinal hernia. The disability is rated under 38 C.F.R. § 4.114, Diagnostic Code (DC or Code) 7338 (2015). Under this Code, a 30 percent rating is warranted for a hernia which is small, postoperative and recurrent, or unoperated and irremediable, not well supported by a truss, or not readily reducible, while a large, postoperative, recurrent, hernia which is not well supported under ordinary conditions and not readily reducible, or is considered inoperable, calls for a 60 percent rating. 38 C.F.R. § 4.114, DC 7338.

A post-operative left inguinal hernia has been not more than 30 percent disabling at any time during the period on appeal. Specifically, the disability has been small, painful, remediable or operable, and reducible.

On VA examination in October 2007, the Veteran had chronic, mild pain in the left inguinal area, exacerbated by lifting. The hernia was 2 centimeters, and "remediable or operable." There was no indication for a truss or belt, and the occupational effects were limited to "problems with lifting and carrying." The left hernia was essentially unchanged on VA examination in August 2008, when the Veteran endorsed no current treatment for the disability. A true hernia protrusion was still present, reducible, 2 centimeters in size, and was again described as "remediable or operable." The post-operative site was healed, and neither truss nor belt were indicated.

During a December 2011 VA examination, the Veteran reported the hernia was not being actively treated, but was still symptomatic. The examiner stated the hernia was small, readily reducible, that a supporting belt was not indicated, and that the recurrent hernia appeared operable and remediable.

At his hearing before the undersigned, the Veteran was asked whether any doctor had "talked about attempting to shrink this hernia down," and if one had told him that "they had not been able to do so." He testified that he had had been informed that the hernia was not readily reducible, and the Veteran is competent to report on what he recalls a doctor telling him. However, the Board finds his report to that effect to be not credible insofar as it directly conflicts with objective observations on three separate VA examinations. 

In addition to VA examination reports, treatment records fail to show any evidence during the period on appeal that the Veteran's service-connected left inguinal hernia is not readily reducible. As the Veteran has repeated multiple times, he has not been undergoing active treatment for his left inguinal hernia, and thus the only evidence documenting the disability during the period in question is the three VA examinations which confirm that the criteria for a 60 percent rating have not been met or closely approximated. Specifically, the hernia has been small, recurrent, remediable or operable, and well supported as evidenced by the lack of any indicated use of a truss or belt. 

Accordingly, the Board concludes that the post-operative left inguinal hernia has been not more than 30 percent disabling throughout the entire period on appeal. As the preponderance of the evidence is against the claim, there is no doubt to be resolved. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Initial Rating for Left Inguinal Hernia Repair Scar

The Veteran's left inguinal hernia repair scar is rated as noncompensably (i.e., zero percent) disabling, effective August 31, 2007 under to 38 C.F.R. § 4.118 DC 7802. Under this Code, a compensable rating is warranted only for scars which are 144 square inches (292 square centimeters) or greater. 38 C.F.R. § 4.118 (2015).

The left inguinal scar has been 10 percent disabling, and no more, throughout the initial period on appeal. Specifically, the service-connected scar has been painful but unproductive of any functional limitations.

Treatment records during the period on appeal include an August 2008 VA examination. At that time, the Veteran's scar was described as "[a] small linear scar to the left inguinal area," with maximum width and length of 2 centimeters (i.e., not more than 4 square centimeters). There was no adherence to the underlying tissue, no resulting limitation of motion or function, and no underlying soft tissue damage. There was also no evidence of ulceration or breakdown over the scar. 

On VA examination in December 2011, the Veteran's scar was identified as linear and 6 centimeters in length, stable, and without frequent loss of covering of the skin over the scar. The Veteran's reported pain with light touch, but the scar caused no functional impact.

The size of the Veteran's scar, less than 292 square centimeters, precludes the assignment of a compensable rating under the currently assigned rating criteria of DC 7802. The Board finds, however, that the scar has been 10 percent disabling throughout the initial period on appeal, under 38 C.F.R. § 4.118, DC 7804. Under this Code, a 10 percent rating is provided for superficial scars that are painful on examination. Note (1) to DC 7804 provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118.

The Veteran is competent to report on those symptoms that are capable of lay observation, Layno v. Brown, 6 Vet. App. 465 (1994), including his endorsement of pain to a VA examiner in December 2011. To the extent that such symptom was not endorsed on examination August 2008, the Board resolves reasonable doubt in the Veteran's favor, in findings that the criteria for a 10 percent rating have been more nearly approximated throughout the initial rating period on appeal. 38 C.F.R. §§ 4.3, 4.7.

Increased Rating for Headaches

The Veteran's head injury with headaches is rated as 10 percent disabling, effective March 31, 1990, under 38 C.F.R. § 4.124a, DCs 8045-8100. Hyphenated Diagnostic Codes are used when a rating under one Code requires use of an additional DC to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2015). Diagnostic Code 8045 previously pertained to brain diseases due to trauma and currently relates to residuals of traumatic brain injury (TBI). 38 C.F.R. § 4.124a, DC 8045 (1989 & 2009). Diagnostic Code 8100 pertains to migraine headaches. 38 C.F.R. § 4.124a, DC 8100 (2015). 

Prior to October 23, 2008, Diagnostic Code 8045 provided the following criteria for rating brain disease due to trauma. Purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. following trauma to the brain, were rated under the Codes specifically dealing with the disability, using a hyphenated diagnostic code (e.g., 8045-8207). 38 C.F.R. § 4.124a, DC 8045 (2008). Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, were rated as 10 percent disabling and no more, under 38 C.F.R. § 4.132, DC 9305. Id. The regulation further provided that "[r]atings in excess of 10 percent for cerebral arteriosclerosis under DC 9305 are not assignable in the absence of a diagnosis of multi-infarct dementia with cerebral arteriosclerosis." Id.  

Effective October 23, 2008, the regulations for the evaluation of brain disease due to trauma or TBI under DC 8045 were amended. The amendment applies to all applications for benefits received by VA on or after October 23, 2008, with the old criteria continuing to apply to applications received by VA before that date. However, a Veteran whose residuals of TBI were rated by VA under a prior version of Diagnostic Code 8045 will be permitted to request review under the new criteria, irrespective of whether his disability has worsened since the last review or whether VA receives any additional evidence. As the Veteran's claim was received prior to October 23, 2008, and he has not requested that his headache disability be reviewed under the revised criteria, only the former rating criteria are for application in this case. See 77 Fed. Reg. 2910 (Jan. 20, 2012); 73 Fed. Reg. 54,693, 54,708 (Sept. 23, 2008).

Again, prior to October 2008, Diagnostic Code 8045 provided that purely subjective complaints, such as headaches, were to be rated as 10 percent disabling and no more, under 38 C.F.R. § 4.132, DC 9305. Although a higher rating may be warranted if the disability resulting from the trauma is purely neurological, the evidence fails to demonstrate that the Veteran has a resulting neurological disability, such that his headache disability should more aptly be rated under the Diagnostic Codes specifically dealing with such disabilities. See 38 C.F.R. § 4.124a, DC 8045 (2008). 

In his August 2007 claim, the Veteran reported that persistent headaches, though available treatment records during the nine-year period on review reveal few complaints of headaches. During a January 2009 eye assessment, the Veteran endorsed frequent headaches when reading or doing work close to his face.

On VA examination in August 2008, the Veteran reported chronic, intermittent headaches had been ongoing since his in-service head injury. He had pain in the frontal area, radiating to the back of the head. The pain was throbbing in nature, lasted for one to four hours, and occurred once to twice a month. Headaches were not associated with nausea, vomiting, photophobia, or vision changes, and "[t]he majority of the attacks are not prostrating." 

In October 2010, the Veteran endorsed headaches one to two times per week with no nausea, vomiting, photophobia, or phonophobia, and in September 2011 he complained of neck pain, radiating to his right shoulder, and associated with headaches. He was offered Tylenol, and later reported that while he still had some morning headaches, the Tylenol was effective.

During a December 2011 VA examination, the Veteran described his headaches as being in a linear line along the right top of the head, or as being in his nerve endings - a description that the examiner stated was "not a usual headache description" - and the duration of pain typically depended on his stress levels. There were no characteristic prostrating attacks of migraine headache pain, and no frequent prostrating and prolonged attacks of either migraine or non-migraine headaches. On review of the record, the examiner noted several instances in which the Veteran had been inconsistent with his reports of headache symptoms, including his October 2010 reports of headaches one to two times per week with no nausea, vomiting, photophobia, or phonophobia. Otherwise the Veteran "usually denies headaches in his review of systems," and the examiner opined that the Veteran's "description of his headaches today is not consistent with any known headache syndrome, and is thus not medically credible."

During his February 2016 hearing, the Veteran testified that he had difficulty distinguishing between headaches and pain associated with is service-connected eye disability, stating that he "can't tell the difference . . . because [his] whole head hurts." When these symptoms occur, he reportedly will "just sit in the dark where [he has] no light," and this occurred "at least once a week." The Veteran repeatedly associated the onset of headaches with general stress, rather than any specific environmental factor. To the extent that headaches are capable of lay observation, the Veteran's reports of headaches are competent, Layno, 6 Vet. App. 465, though by his own account he has difficulty distinguishing between headaches as isolated from eye pain. While the December 2011 examiner found the Veteran's description of headaches to be not "medically credible," the Board nonetheless finds such reports to be probative in assessing his level of symptomatology.

Nonetheless, while the Veteran has reported headaches since sustaining head trauma in service, he has not been diagnosed with a neurological condition such as those described in the rating criteria, nor has he described symptomatology suggestive of hemiplegia, epileptiform seizures, facial nerve paralysis, or any similar condition. Thus, the Board finds that headache symptoms associated with in-service head trauma are subjective, as opposed to neurological, in nature. Accordingly, because the evidence does not reflect a neurological condition or multi-infarct dementia, a rating in excess of 10 percent is not warranted in accordance with the criteria set forth in DC 8045 with reference to Diagnostic Code 9305. 38 C.F.R. § 4.124a, DC 8045 (2008).

The Board has also considered whether a rating of greater than 10 percent may be warranted under DC 8100, which provides for a 10 percent rating for migraines with characteristic prostrating attacks averaging one in 2 months over last several months; a 30 percent rating for migraines with characteristic prostrating attacks occurring on an average once a month over last several months; and, a 50 percent rating for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. § 4.124a, DC 8100 (2015).

The rating criteria do not define "prostrating," nor has the Court. See Fenderson v. West, 12 Vet. App. 119 (1999) (quoting DC 8100 verbatim, but without specifically addressing the matter of what a prostrating attack is). According to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, p. 1080 (3rd Ed. 1986), "prostration" is defined as "utter physical exhaustion or helplessness." A similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, p. 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

At no time during the period on appeal have the Veteran's headaches been chronically prostrating, to include as often as once a month over the last several months. The only evidence of severely limiting headaches comes from the Veteran's testimony before the undersigned in which he endorsed needing to be in a dark room during headaches. This report is inconsistent with other reports of headache symptoms throughout the record including to treating healthcare professionals. However, even if taken as credible, the need to be in a dark room does not amount to a prostration as used in the rating criteria. Thus, a rating of greater than 10 percent is also not warranted under Diagnostic Code 8100.

Accordingly, the Board concludes that the Veteran's head injury with headaches has been not more than 10 percent disabling, throughout the entire period on appeal. As the preponderance of the evidence is against the claim, there is no doubt to be resolved. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

Having evaluated the disabilities on appeal on schedular bases, the Board has also considered whether referral for extraschedular ratings is warranted for the same. The schedular rating criteria used to rate the Veteran's service-connected left inguinal hernia, inguinal hernia surgical scar, and headache above, reasonably describe and assess the Veteran's disability level and symptomatology. The criteria rate the disabilities on the basis of the nature and frequency of symptoms, including size, pain, functional limitations, frequency of symptoms, and severity of the disabilities' impact. The demonstrated manifestations - namely a small, mild, painful, remediable or operable, and reducible inguinal hernia; a painful but not functionally limiting inguinal hernia scar, and; non-prostrating headaches without associated neurological disability - are contemplated by the provisions of the rating schedule. The evidence does not show unique or unusual symptomatology regarding the disabilities on appeal that would render the schedular criteria inadequate. Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities of bilateral retina detachment, and separation of the right shoulder in concluding that referral for consideration of an extraschedular rating is not warranted. The schedular evaluation is adequate, and referral for consideration of extra-schedular evaluation is not required. 38 C.F.R. § 3.321; Thun, 22 Vet. App. 111. 

Application to Reopen a Claim of Service Connection for Sarcoidosis

The Veteran is seeking to reopen a previously denied claim of service connection for sarcoidosis. Generally, a claim which has been denied and become final may not be reopened and allowed based on the same record. 38 U.S.C.A. § 7105 (West 2014). However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2015). In determining whether evidence is "new and material," the credibility of the new evidence must be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the March 2009, the RO adjudicated the claim on the merits without formally reopening the issue. However, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits. Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996). Therefore, regardless of the manner in which the RO characterized the issue, the initial question before the Board is whether new and material evidence has been received.

In a December 2001 decision, the RO denied a claim of service connection for sarcoidosis due to a lack of evidence showing that the "condition was incurred or aggravated in service, that it manifested itself during the one year presumptive period after separation, or that it may otherwise be linked to service." The Veteran did not timely perfect an appeal of the denial, and the decision became final as to the evidence then of record, and is not subject to revision on the same factual basis. See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103 (2015). At the time of the prior denial, the record contained evidence showing an initial diagnosis for sarcoidosis in June 1999 on radiographic imaging of the chest which revealed "hilar and mediastinal lymphadenopathy . . . most likely due to sarcoidosis." Prior to June 1999, there was no evidence of the disorder, including in service treatment records.

Since the December 2001 denial, numerous treatment records have been added to the claims file, including evidence of ongoing treatment for sarcoidosis and statements by the Veteran relating his sarcoidosis to service. In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed. Justus, 3 Vet. App. at 513. Even when credibility is presumed, as is required when determining solely whether to reopen a previously denied claim, none of the newly added evidence relates to any unestablished facts necessary to substantiate the claim. Specifically, newly added medical treatment evidence only continues to confirm the Veteran's diagnosis - a fact already established at the time of the prior denial - and is thus duplicative. As to the Veteran's personal statements asserting that sarcoidosis is related to service, these statements concerning causation are duplicative of statements made previously by the Veteran. Further, lay assertions of medical causation cannot serve as a predicate to reopen a claim. Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993). 

In sum, the evidence received since the December 2001 decision denying service connection for sarcoidosis does not constitute competent evidence tending to show that the claimed disorder is attributable to the Veteran's military service. The newly received evidence does not raise a reasonable possibility of substantiating the claim and, accordingly, the evidence received since the most recent final denial of the claim is not new and material, and reopening of the claim for service connection for sarcoidosis is not warranted. Until the evidence meets the threshold burden of being new and material, reopening of the claim must be denied, and the merits-based standard of benefit of the doubt does not apply. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Service Connection, Generally

The Veteran is seeking service connection for diabetes mellitus, a muscle and joint disorder, erectile dysfunction, and GERD. Specifically, he has asserted that he his diabetes, erectile dysfunction, GERD, and a disorder manifest by painful muscles and joints, are related to service. He has also suggested that these disorders may be secondary to his use of Prednisone, which he takes for nonservice-connected sarcoidosis, and during his February 2016 hearing before the undersigned he testified that because he is receiving VA treatment, he flet these disorders should be service-connected.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997). This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim." McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Diabetes and arthritis are both a "chronic disease" listed under 38 C.F.R. § 3.309(a). The presumptive provisions of 38 C.F.R. § 3.303(b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service and current manifestations of the same disease, the disease shall be presumed to have been incurred in service unless clearly attributable to intercurrent causes. In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection. 38 C.F.R. § 3.303(b); Walker, supra. at 1304 (holding that the provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, including become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

In addition to those disorders incurred or aggravated during service, and except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a) (2015). This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury. See 38 C.F.R. § 3.310(b) (2015). Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998). When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. Allen v. Brown, 7 Vet. App. 439 (1995). 

Generally, lay evidence is admissible with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007). Lay evidence on its own can be sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. Id. A layperson cannot provide evidence as to more complex medical questions and, specifically, cannot provide an opinion as to etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever). See 38 C.F.R. § 3.159(a)(2).

Service treatment records reflect no treatment or complaints referable to the currently claimed disorders, and during his hearing before the undersigned the Veteran confirmed that he was not treated or diagnosed with any of these conditions during service - though he went on to state that a doctor had provided him with an opinion linking them to a service-connected disability. On further inquiry, he confirmed that he had been told that Prednisone could cause his muscle and joint disorders, as well as diabetes, and that he believed that the medications he was taking for his various service-connected disabilities could contribute to his GERD. 

The Veteran is competent to report on symptoms that are capable of lay observation such as joint and muscle pain, erectile dysfunction, and acid reflux. Layno, 6 Vet. App. 465. However, attributing these symptoms to service or a service-connected disability is well beyond the scope of his lay competence. Additionally, the Veteran is not competent to opine on whether GERD is related to one or more medications he takes for the treatment of his service-connected disabilities. To the extent that he reports that a VA treating physician has told him his disabilities are related to his use of Prednisone, there is no evidence suggesting that such use is related to a service-connected disability.

In total, there is no evidence, of record linking diabetes mellitus, a muscle and joint disorder, erectile dysfunction, or GERD to service or a service-connected disability other than the Veteran's lay assertions. Even a competently rendered medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions," Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007), and the Veteran's noncompetent and unsupported assertions carry no probative weight in substantiating his claims for service connection. The preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application, and the claims must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An effective date prior to April 1, 2007 for the award of additional compensation for dependent spouse and two dependent children is denied.

A rating in excess of 30 percent for post-operative left inguinal hernia is denied.

A rating of 10 percent, and no higher, for left inguinal hernia repair scar is granted.

A rating in excess of 10 percent for a head injury with headaches is denied.	

New and material evidence having not been received, the appeal to reopen the claim for service connection for sarcoidosis is denied.

Service connection for diabetes mellitus is denied.

Service connection for a muscle and joint disorder is denied.

Service connection for erectile dysfunction is denied.

Service connection for GERD is denied.


REMAND

The Veteran is claiming that he is entitled to higher evaluations for service-connected bilateral detached retinas and service-connected septation of the right shoulder. Since the time of his las VA examination in December 2011, both disabilities have worsened and new VA examinations are warranted in order assess the current level of impairment. The Veteran is also seeking entitlement to TDIU intertwined with his claims for increased ratings.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant medical treatment records that are not in the claims file. Attempt to obtain any records identified by the Veteran, to include VA treatment records, and associate these records with the claims file.

2. After the passage of a reasonable period of time or upon the Veteran's response, schedule the Veteran for appropriate VA examinations to assist in determining the current level of severity of his bilateral detached retinas and separated right shoulder.

The purpose of these examinations is to determine the current severity of the Veteran's service-connected bilateral detached retinas and separated right shoulder and their impact on his ordinary activities of daily life and social and occupational functioning. The Veteran's electronic file, to include a copy of this Remand, must be made available to examiners for review, and examination reports should reflect that such review has been accomplished. 

a. For the bilateral detached retinas, a licensed optometrist or ophthalmologist should determine the nature and severity of his service-connected bilateral eye disability. When examining visual acuity, the examiner must identify and discuss the disease, injury, or other pathologic process responsible for any visual impairment found. Examination of visual acuity must include the central uncorrected and corrected visual acuity for distance and near vision using Snellen's test type or its equivalent.

When examining visual fields, the examiner must use either Goldmann kinetic perimeter or automated perimetry with simulated kinetic Goldman testing capability. The results must be recorded on a standard Goldman chart which must be included with the examination report. The examiner must chart at least 16 meridians 22 1/2 degrees apart for each eye and indicate the Goldmann equivalent used. If additional testing is necessary to evaluate visual fields, the additional testing must be conducted using either a tangent screen or a 30-degree threshold visual field with the Goldmann stimulus size and the examination report must then include tracing of either the tangent screen or of the 30-degree threshold visual field with the Goldmann III stimulus size. 

When examining muscle function, the examiner must use a Goldmann perimeter chart that identifies the four major quadrants (upward, downward, left and right lateral) and the central field (20 degrees or less). The examiner must chart the areas of diplopia and include the plotted chart with the examination report. The examiner should indicate whether the Veteran's diplopia is occasional, or correctable with spectacles.

The examiner must discuss whether there is any evidence of rest requirements or incapacitating episodes severe enough to require prescribed bed rest and treatment by a physician or other health care provider.

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

b. For the separated right shoulder, the examiner must specifically assess the severity of the disability, including the current ranges of motion, along with any objective evidence of pain. If motion is limited by pain due to the service-connected disability, the examiner must specify at what degree such pain is noted to begin for all ranges of motion tested. The extent of any incoordination, weakened movement and excess fatigability on use must be described. To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use must be assessed in terms of additional degrees of limitation of motion. The examiner must also specify if ankylosis is present. The clinician must specifically describe the effects of the Veteran's disability on his occupational functioning and activities of daily living. A complete rationale for all opinions expressed must be included in the examination report.

3. Following completion of the above, schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU. In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner. 

Following evaluation of the Veteran, the examiner should identify all limitations imposed as a consequence of his service-connected disabilities (i.e., left post-operative inguinal hernia, left inguinal hernia repair scar, bilateral detached retinas, separation of the right shoulder, and head injury with headaches) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

A complete rationale should be provided for any opinion expressed and conclusion reached.

4. After the development requested above has been completed to the extent possible, the RO should again review the record. If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


